Citation Nr: 1244221	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  He died in September 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The appellant initially requested a hearing before a Veterans Law Judge, but then withdrew her request through written correspondence, dated in January 2010.  Thus, the Board will proceed with appellate review of this appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2012). 


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the appellant's claim for service connection for the cause of the Veteran's death, as well as her claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has issued a decision regarding the general notice requirements for claims for DIC under the VCAA.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the Court held that proper VCAA notice for DIC claims must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  
Id. at 352-53.

Here, in January 2009, the appellant was sent a VCAA notice letter in response to her application for benefits.  However, the letter did not comply with the notice elements set forth in Hupp.  Accordingly, on remand the appellant must be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her DIC claim in compliance with Hupp.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  A surviving spouse of a qualifying Veteran who died as a result of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012).

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability that was incurred in or aggravated by active service, or that was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Further, the provisions of 38 C.F.R. § 3.312(c)(3) state that "service-connected disease or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2012). 

Here, according to the certificate of death, the Veteran died in September 2008.  The death certificate lists mixed drug intoxication and seizure disorder as the immediate causes of death.  The medical examiner further clarified that the cause of death was due to an "accidental overdose."  However, the Veteran's treating VA psychiatrist submitted statements in October 2008 and April 2010 stating that the Veteran's PTSD "exacerbated his overall physical health and may have played a major role in his death."  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, and for diabetes mellitus, rated as 20 percent disabling.  

The appellant contends that service connection for the cause of the Veteran's death should be granted because his service-connected PTSD caused him to accidentally overdose on his multiple medications.  Alternately, the appellant contends that the Veteran's service-connected diabetes mellitus may have led to the seizure that brought about his death.  In addition, the appellant's representative contended in a May 2012 informal hearing presentation that the Veteran's service-connected diabetes mellitus may have caused an episode of diabetic acidosis that could have led to neutrophilia that brought about the fatal seizure.

Service treatment records are silent as to any diagnosis of a seizure disorder, and review of the record does not establish that the Veteran experienced a diagnosed post-service seizure disorder.  However, private and VA post-service treatment records reflect that the Veteran was diagnosed with both PTSD and diabetes mellitus and was followed closely for both disorders.  In addition, at a VA examination conducted in August 2008, shortly before the Veteran's death, the examiner commented that the Veteran's severe symptoms of PTSD kept him from "car[ing] about his physical health," which had led to physical decompensation.

In the context of a claim for service connection for the cause of a Veteran's death, VA is required to obtain a medical opinion as to the relationship between the Veteran's death and service unless no reasonable possibility exists that such an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  However, in this case, VA has not obtained a medical opinion regarding the cause of the Veteran's death.  The Veteran's treating VA psychiatrist's opinion, although positive, was hypothetical.  The August 2008 VA examiner's opinion, although positive, did not include sufficient rationale.  

In any event, given the Veteran's well-documented history of PTSD and diabetes mellitus that the appellant alleges may have been a cause of his death, his VA psychiatrist's October 2008 and April 2010 statements concerning the possibility that the Veteran's PTSD could have played a role in his death, and the August 2008 VA examiner's opinion which appeared to be consistent with the treating psychiatrist's conclusion but which was not based on sufficient rationale-in light of the provisions of 38 C.F.R. § 3.312(c)(3), the Board finds that a remand is necessary to secure a comprehensive medical opinion.  

The purpose of the remand for a medical opinion is to address properly whether it is at least as likely as not that the Veteran's service-connected PTSD and/or service-connected diabetes mellitus caused, materially contributed to, or hastened his death.  The examiner must also discuss the likelihood that the Veteran's service-connected PTSD or diabetes mellitus resulted in debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of the mixed drug intoxication or seizure disorder that primarily caused his death.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  In particular, the opinion must specifically discuss the statements submitted by the Veteran's treating VA psychiatrist in October 2008 and April 2010, as well as the August 2008 VA examiner's opinion, in the context of any negative opinion.  

Furthermore, it appears that the Veteran received treatment from the VA Medical Center (VAMC) in Battle Creek, Michigan prior to his death.  Although some records have been obtained, it does not appear that the Veteran's complete VA treatment records have been obtained.  Accordingly, on remand, records of any VA treatment the Veteran received should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As for the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318, the Board observes that only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to consider also an appellant's DIC claim under the provisions of 38 U.S.C. § 1318. Timberlake v. Gober, 14 Vet. App. 122 (2000). That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant. Section 1318 is only applicable if the Veteran's death is found to be nonservice-connected.  38 C.F.R. § 3.22(a). If following the Board's Remand, service connection for the cause of the Veteran's death is granted, then the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 will be rendered moot. As such, the Board finds that it is an inextricably intertwined issue and must also be remanded. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In view of the foregoing, the case is REMANDED for the following action:

1.  Issue to the appellant and her representative a corrective VCAA notice letter that complies with Hupp, supra, and give them an opportunity to respond.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran received, including in particular, records of treatment that the Veteran may have received at the VAMC in Battle Creek, Michigan prior to his death in September 2008. If any such records are not available, the appellant must be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, must be made in the claims file. All such available reports must be associated with the claims folder.

3.  Forward the claims file to an appropriate VA physician for a medical opinion concerning the cause of the Veteran's death. The doctor must review all pertinent records associated with the claims file, including specifically records documenting the Veteran's diagnosis of and treatment for PTSD and diabetes mellitus; the October 2008 and April 2010 statements from the Veteran's treating VA psychiatrist that his PTSD "exacerbated his overall physical health and may have played a major role in his death;" and the August 2008 VA examiner's opinion that his severe PTSD symptoms kept him from "car[ing] about his physical health." The doctor must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's service-connected PTSD and/or service-connected diabetes mellitus caused, materially contributed to, or hastened his death.

In answering this question, the examiner must also determine whether the Veteran's diabetes mellitus or PTSD involved active processes affecting vital organs that produced debilitating effects and general impairment of health to an extent that would have rendered him materially less capable of resisting the effects of mixed drug intoxication or seizure disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. The physician must provide the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, and must further specifically discuss the statements submitted by the Veteran's treating VA psychiatrist in October 2008 and April 2010, and the August 2008 VA examiner's opinion, in the context of any negative opinion.
4.  The report must then be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, it must be returned to the physician.

5.  Then, re-adjudicate the claims on appeal.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until she is notified. The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

